UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2632



WILLIAM P. BOULDEN; HATTIE G. BOULDEN,

                                           Petitioners - Appellants,

          versus

COMMISSIONER OF THE INTERNAL REVENUE SERVICE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.     (Tax Ct. No. 94-13243)


Submitted:   January 23, 1996             Decided:   February 9, 1996


Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.

William P. Boulden, Hattie G. Boulden, Appellants Pro Se. Gary R.
Allen, Richard Farber, Andrea R. Tebbets, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the tax court's decision finding a

deficiency for tax year 1991. We have reviewed the record and the

tax court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the tax court. Boulden v. Commissioner
of the Internal Revenue Service, No. 94-13243 (Tax Ct. Aug. 1,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2